DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    The amendments filed after final on December 21, 2020 have been entered. Claims 1-4 and 11-14 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.

Applicant’s Arguments
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office action.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jae Sung Jang (Reg. No. 68,662) on 08 January 2021.
The application has been amended as follows:

Listing of Claims:

Claim 1 (Currently Amended)	An electronic device comprising: 
a touch screen display configured to display information; 
an image sensor; 
a processor electrically connected with the touch screen display and the image sensor; and 
a memory electrically connected with the processor, 
wherein the memory stores instructions that, when executed by the electronic device, cause the processor to: 

perform a non-contact partial authentication using bio-information acquired through the image sensor in the locked mode, 
control the display to display first-level information of the new message by changing the first notification to the first-level information while maintaining the first user interface as the locked mode is partially released when the non-contact partial authentication passes, the first-level information includes partial content of the new message,
perform a full authentication using a touch input acquired through the touch screen display in the locked mode, and 
control the display to display second-level information having a security level higher than a security level of the first-level information as the locked mode is fully released when the full authentication passes, the second-level information includes full content of the new message.

Claim 11 (Currently Amended)	A method for displaying information of an electronic device, the method comprising: 
displaying a locked mode screen representing that the electronic device is in a locked mode; 
displaying a first notification on the locked mode screen, the first notification indicating that a new message is received in the locked mode; 

displaying first-level information of the new message by changing the first notification to the first-level information while displaying the locked mode screen as the locked mode is partially released, when the non-contact partial authentication passes, the first-level information includes partial content of the new message; 
performing full authentication based on a touch input acquired through a touch screen display, in a state in which the locked mode is partially released; and 
displaying second-level information having a security level higher than a security level of the first-level information as the locked mode is fully released, when the full authentication passes, the second-level information includes full content of the new message.

Allowable Subject Matter
8.    Independent claims 1 and 11 are allowed. Dependent claims 2-4 and 12-14 are allowed based on their dependency.

9.    The following is an examiner’s statement of reasons for allowance:

10.    Claim 11, inter alia, “displaying first-level information of the new message by changing the first notification to the first-level information while displaying the locked 

11.    The closest prior arts made of record are:
i)	Govande et al. (U.S. Pub. No. 2016/0050209 cited in the previous Office action and hereinafter referred to as Govande) which discloses performing a first authentication to partially unlock features of a smartphone using non-contact means and performing an authentication to fully unlock the device and provide full access (see paragraphs [0011]-[0013], [0018], [0029], [0034], [0037], [0041], [0044], [0047], [0050], [0051], [0054], [0055], [0060]-[0065], [0075] and [0077], and Figs. 3-4 of Govande).
ii)	Ledet (U.S. Patent No. 10,521,610) which discloses obfuscating content of a message with different security levels (see Abstract and Fig. 5 of Ledet).
iii)	Han et al. (U.S. Patent No. 10,803,281 and hereinafter referred to as Han) which discloses authenticating using a fingerprint sensor to receive hidden text message content (see Figs. 20A-T of Han).



Claim 1, although different, further recites similar limitations to claim 11. Therefore, claim 1 is considered to be allowable for similar reasons to claim 11.



15.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shah et al. (U.S. Pub. No. 2016/0364600) – cited for teaching authenticating to see a message notification and further authenticating to see a portion of the message – Figs. 3-4
Seo et al. (U.S. Pub. No. 2014/0106711) - cited for teaching authenticating to change a message notification window into a window that displays a portion of the message while keeping a device locked –Fig. 5 and claims 1-2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS J PLECHA/Examiner, Art Unit 2438